Citation Nr: 1412088	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low back disability.  

2. Entitlement to a rating in excess of 10 percent for a left knee disability.  

3. Entitlement to a rating in excess of 10 percent for a right knee disability.  



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 2003 to March 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar degenerative disc disease (DDD), rated 0 percent, effective March 20, 2008, and service connection for right and left knee degenerative joint disease (DJD), each rated 10 percent, effective March 20, 2008.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  A February 2010 rating decision of the Roanoke RO granted a 10 percent rating for lumbar DDD, effective July 20, 2009, and a February 2013 rating decision made the grant retroactive to March 20, 2008.  

The Veteran had also initiated appeals of denials of service connection for arthralgia of both hands.  A January 2014 rating decision granted service connection for carpal tunnel syndrome with arthralgia for both hands.  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1. Prior to June 20, 2011, the Veteran's low back disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease were not shown; separately ratable neurological symptoms were not shown; from June 20, 2011, the Veteran's low back disability is reasonably shown to have been manifested by muscle spasm severe enough to result in a very mild degree of thoracic reverse and shaped scoliosis; limitation of forward flexion to 30 degrees or less, ankylosis, incapacitating episodes of disc disease, and/or separately ratable neurological symptoms are not shown.
2. Throughout the appeal period, the Veteran's left knee disability has been manifested by arthritis with painful motion; compensable limitation of flexion or extension and/or instability are not shown.  

3. Throughout the appeal period, the Veteran's right knee disability has been manifested by arthritis with painful motion; compensable limitation of flexion or extension and/or instability are not shown.  


CONCLUSIONS OF LAW

1. The Veteran's low back disability warrants staged ratings of 10 percent prior to June 20, 2011 and 20 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Code 5243 (2013).  

2. A rating in excess of 10 percent for a left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Codes 5003, 5010, 5257, 5260, 5261 (2013).  

3. A rating in excess of 10 percent for right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Codes 5003, 5010, 5257, 5260, 5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2009 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and a February 2013 supplemental SOC (SSOC) readjudicated the claims after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  She has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in May 2007, January 2008, and September 2009.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability ratings are determined by the application of a schedular rating, which is based on an average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Low Back

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a, Codes 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide the following:  First, associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  38 C.F.R. § 4.71a.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  
January and February 2008 X-rays of the lumbar spine revealed mild narrowing of joint space at L5-S1.  No fracture or dislocation was shown.  The impression was DJD L5-S1.  Magnetic resonance imaging (MRI) of the lumbar spine revealed small disc protrusion with annular tear at L4-L5.  

In her December 2008 notice of disagreement (NOD), the Veteran stated that she had intermittent lower back pain and sometimes had to grab her back to get out of a chair.  She asserted that she had arthritis in her spine.  

An April 2009 treatment record from McDonald Army Health Center shows that the Veteran had a limp and antalgic gait, attributed to her knee pain.  

In her June 2009 VA Form 9, the Veteran stated that her physician told her that she had arthritis in her lumbar spine.  

On September 2009 VA thoracolumbar spine examination, the Veteran reported stiffness, spasms, numbness, inability to lift heavy objects or bend, and that she was able to walk 100 yards in approximately 10 minutes.  She denied fatigue, decreased motion, paresthesia, weakness, falling, or bladder problems.  She reported low back pain, occurring 3 times per week and lasting for 2 hours, with pain radiating to the left leg.  She also reported painful flare-ups where she could not bend.  She reported that she never was hospitalized or had any incapacitating episodes.  On clinical evaluation, there was no evidence of radiating pain on movement.  No muscle spasm, tenderness, guarding of movement, weakness, or ankylosis of the spine was noted.  Muscle tone and musculature was normal.  ROM of the thoracolumbar spine was forward flexion to 90 degrees, backward extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The same ROM was shown for the thoracolumbar spine on repetitive use, without additional limitation.  Joint function of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  Neurological evaluation of the extremities did not find any abnormalities, and there were no signs of lumbar IVDS.  Regarding functional impairment, the examiner opined that "[w]ith the diagnosis regarding her knees and back, she would not be able to do any activity at work that requires bending, walking or carrying heavy objects.  She also cannot crouch or squat.  With her back complaints she will have trouble sitting for long periods of time."  He explained that the effect of the condition on her daily activity was the same.  

September 2010 VA treatment records noted minimal paraspinal spasm on physical evaluation, but no spine tenderness, crepitus, or knee swelling was found.

A July 2010 VA treatment record shows that the Veteran reported constant burning lower back pain rated as 4/10.  She reported that, due to the pain, she occasionally had difficulty getting up and walking or sleeping, and that walking made the pain worse.  

A May 2011 VA treatment record shows that the Veteran reported constant radiating and burning lower back pain rated as 10/10.  

June 2011 X-rays of the thoracic spine revealed mild thoracic reverse and shaped scoliosis, as well as degenerative changes.  

A June 2011 VA administrative note from Dr. O.G. to the Veteran states that the Veteran's thoracic and lumbar spine X-rays revealed mild arthritis.  

The record shows a diagnosis of disc disease (rated under Code 5243) and that
X-rays revealed arthritis of the spine (rated under Code 5242).  While both of these diagnostic codes provide for rating under the General Rating Formula, Code 5243 provides for alternatively rating based on incapacitating episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The Veteran's low back disability is currently rated under Code 5242; however, the Board finds it more appropriate to rate such disability under Code 5243.  The Veteran is not prejudiced by rating under Code 5243, as it affords a broader scope of review (i.e., under the General Rating Formula, as well as based on incapacitating episodes).  

A 10 percent rating has been assigned by the RO for the entire appeal.  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent.  

Prior to June 20, 2011, under the General Rating Formula, the Veteran's low back disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined ROM limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although minimal paraspinal spasm noted on one occasion (in September 2010 VA treatment records) may have resulted in temporary impairment, it is not shown that such muscle spasm resulted in an abnormal gait or an abnormal spinal contour.  

DeLuca factors that could provide a basis for an increase to the next higher (20 percent) rating for the period prior to June 20, 2011, have been considered.  However, it is not shown that the Veteran had any functional loss beyond that being compensated.  VA treatment records and examinations note that she suffers from chronic back pain with frequent episodes of flare-ups that cause increased pain and limitation of motion, and the Veteran asserts that she cannot bend her back during flare-ups.  However, there is no objective evidence of record demonstrating the degree of such limitation of motion during such flare-ups.  Therefore the Board finds that the 10 percent rating under the General Rating Formula contemplates the degree of impairment shown by the objective evidence of record.  Accordingly, the next higher (20 percent) rating under these criteria is not warranted for the period prior to June 20, 2011.  

The Board finds that staged ratings are warranted for the low back disability.  From June 20, 2011, it is reasonably shown that the low back disability has been manifested by muscle spasm severe enough to result in an abnormal spinal contour; specifically, a very mild degree of thoracic reverse (and shaped scoliosis was noted on June 2011 X-rays).  Accordingly, under the General Rating Formula, a 20 percent rating is warranted from that date.  

It is not shown that at any point from June 20, 2011, the Veteran's low back disability was manifested by limitation of forward flexion to 30 degrees or less, or by ankylosis of the spine.  DeLuca factors that could provide a basis for an increase to the next higher (40 percent) rating for the period from June 20, 2011, thereafter, have been considered.  However, it is not shown that the Veteran had any functional loss beyond that being compensated.  While the Veteran asserts, and VA treatment records and VA examinations note, that she suffers from chronic back pain with frequent episodes of flare-ups that cause increased pain and limitation of motion, the record does not show that any additional limitations during flare-ups rise to a level meeting the criteria for a 40 percent rating.  Accordingly, the next higher (40 percent) rating under these criteria is not warranted under the General Rating Formula.  

Neurological symptoms warranting a separate compensable rating are not shown at any point throughout the appeal.

There is no basis for rating the disability based on incapacitating episodes of IVDS, as the evidence of record does not show that bed rest has ever been prescribed by a physician.  On September 2009 VA examination, the Veteran reported that she had never been hospitalized nor had any incapacitating episodes.  

The Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected low back disability.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by the service-connected low back disability is exceptional.  While the Veteran has indicated that her back disability causes some interference with daily activities and her ability to maintain employment (she is unable to lift heavy objects or play with her children), such impairment is contemplated by the schedular criteria.  Additionally, as discussed above, the painful flare-ups reported by the Veteran are also contemplated by the schedular criteria.  Accordingly, referral for extraschedular consideration is not warranted.  

Left and Right Knees

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

In her April 2007 claim, the Veteran stated that she had surgery to correct a left knee medial meniscus tear and had knee pain since, and that her right knee hurt (not every day) due to the pressure from the left knee.  

An April 2007 letter from Walter Reed Army Medical Center shows that she had arthroscopic surgery to repair the left knee medial meniscus injury, reported continued chronic left knee pain, and was required to wear a Velcro patellar restraining immobilizer.  

May 2007 X-rays of the right and left knees revealed mild DJD in each knee.  

In her December 2008 NOD, the Veteran stated that it hurt her to walk and that she walked with a limp because her left knee was worse than the right one.  She also stated that she felt popping in both knees and pain that did not go away when she propped them on a pillow.  

A March 2009 treatment record from the McDonald Army Health Center shows that the Veteran complained of pain, rated as 5/10, and increased left knee pain with weight-bearing.  She denied intermittent knee locking, catching during movement, grating sensation, and kneecap or joint instability.  On physical evaluation of the right knee, there was no effusion, genu varum, genu valgum, genu recurvatum, tenderness on palpation, or instability, and motion was normal.  Physical evaluation of the left knee found tenderness on palpation over the pes anserine and pain on motion using Noble's compression test.  There was no left knee genu varum, genu valgum, genu recurvatum, or instability, and motion was normal.  Posture was normal.  The assessment was left knee bursitis.  

A March 2009 treatment record from McDonald Army Health Center shows that the Veteran complained of recurring right knee pain and continued left knee pain following an injection for on her previous visit.  Posture, gait, strength, and stance were normal.  Physical evaluation found some tenderness.  

March 2009 X-rays of the left knee revealed a normal left knee; no arthritic changes were noted.  X-rays of the right knee revealed a negative radiograph of the knee.  There was no evidence of joint effusion, fracture, or significant degenerative change.  

An April 2009 treatment record from McDonald Army Health Center shows that the Veteran complained of right knee pain, rated 5/10, and left knee pain, rated 7/10.  The treating physician noted limping and antalgic gait.  Active ROM of the right knee was 0 to 120 degrees for 2 repetitions then 0 to 119 degrees for the third repetition.  Passive ROM of the right knee was 0 to 127 degrees for the first repetition, 0 to 125 degrees for the second repetition, and 0 to 123 for the third repetition.  Active ROM of the left knee was 6 to 114 degrees on the first repetition, 5 to 112 degrees on the second repetition, and 6 to 116 degrees on the third repetition.  Passive ROM of the left knee was 0 to 120 degrees on the first repetition, 0 to 116 degrees on the second repetition, and 0 to 121 degrees on the third repetition.  Left knee pain was elicited throughout the ROM.  Pain level post-screening was right knee 5/10 and left knee 10/10.  

An April 2009 MRI of the left knee revealed fluid collection adjacent to the iliotibial band and small knee effusion.  

On September 2009 VA examination, the Veteran reported stiffness, swelling, heat, tenderness, and pain in her knees.  She denied weakness, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation in either knee.  She reported painful flare-ups, rated 10/10, occurring as often as 2 times per week and lasting for up to 2 hours.  During flare-ups she experienced pain upon pressure.  She also reported difficulty standing/walking, inability to walk for more than 10 minutes or stand for longer than 30 minutes, inability to drive for long periods, and pain when lifting heavy objects.  She reported no incapacitating episodes.  On clinical evaluation, posture and gait were normal, walking was steady.  She demonstrated no difficulty with weight bearing, balancing or with ambulation, and did not require any assistive device for ambulation.  Neither knee showed signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, locking pain, genu recurvatum, crepitus, or ankylosis.  Examination of the left knee revealed that with the knee straight and muscles relaxed there was pain when the knee cap is moved.  Knee ROM was 0 to 140 degrees, bilaterally, and did not change on repetitive use.  Joint function of each knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Each knee was stable upon testing.  

September 2010 VA treatment records show that the Veteran reported moderately frequent, aching knee pain rated as 5/10.  

A close review of the record reveals no distinct period during which the criteria for the next higher (20 percent) rating for degenerative joint disease of the left or right knee were met; hence, staged ratings are not warranted for either knee.  See Hart, supra.  

The Veteran's left and right knees have been rated 10 percent under Code 5010 (for traumatic arthritis) and Code 5260 (for limitation of flexion).  Regarding both knees, the evidence of record throughout the appeal period does not show limitation of flexion to 60 degrees or more, or extension limited to 10 degrees or more.  Consequently, a compensable rating under Code 5260 or 5261 is not warranted for either knee, and rating the knees under either (or a combination of) these Codes does not result in a rating in excess of 10 percent.  

While the Veteran reported painful flare-ups (manifested by pain upon pressure, difficulty standing/walking, and inability to walk for more than 10 minutes or stand for longer than 30 minutes), there is no objective evidence of record demonstrating additional limitation of motion during such flare-ups that would warrant a compensable rating.  Notably, during the April 2009 McDonald Army Health Center evaluation and the September 2009 VA examination, there was no additional limitation of motion following repetitive use that would warrant a rating in excess of 10 percent; notably, the September 2009 examiner found no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Furthermore, the evidence does not show instability of either knee (so as to warrant a separate compensable rating under Code 5257).  On September 2009 VA examination it was specifically noted that each knee was stable.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims for schedular ratings in excess of 10 percent for the Veteran's left and right knee disabilities.  

The Board has considered whether referral for extraschedular consideration for the Veteran's left and right knee disabilities is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating her service-connected knee disabilities.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by each of the Veteran's service-connected knee disabilities is exceptional.  While she has indicated that her left and right knee disabilities cause some interference with her daily activities and her ability to maintain employment (such as being unable to lift heavy objects and play with her children), such occupational impairment is contemplated by the schedular criteria.  Additionally, as discussed above, the painful flare-ups reported by the Veteran are also contemplated by the schedular criteria.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  

Notably, the Veteran has been assigned a total disability rating based on individual unemployability.  


ORDER

A staged increased rating of 20 percent (and no higher) is granted for the Veteran's low back disability from June 20, 2011, subject to the regulations governing payment of monetary awards; a rating for the low back disability in excess of 10 percent prior to June 20, 2011, is denied.  

A rating in excess of 10 percent for left knee disability is denied.

A rating in excess of 10 percent for right knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


